—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered September 24, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 4V2 years to life, unanimously affirmed.
Since defendant knowingly, intelligently and voluntarily *89pleaded guilty, he may not now challenge the sufficiency of the evidence against him (see People v Taylor, 65 NY2d 1 [1985]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Tom, Andrias and Lerner, JJ.